Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear if the claim language of “the control unit calculates an amount of heat extracted from the airflow insert pad based on the signals” is intended to claim the step of calculating the amount of heat extracted or that the control unit is capable of calculating the amount of heat extracted. Claiming both the mattress system and the method by which it is used in the same claim creates confusion as to when direct infringement occurs. For examination purposes, it is assumed the claim was intended to read “the control unit is configured to calculate an amount of heat extracted from the airflow insert pad based on the signals”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan (U.S. Publication No. 2017/0360212) in view of Sirkis (U.S. Publication No. 2006/0198617).
Regarding claim 1, Rawls-Meehan discloses a mattress system 10 comprising: a foam layer 300 configured to permit a first airflow rate (Figure 1 and paragraph 0044, where mattress 300 may be a conventional foam mattress or a frame with a plurality of foam cells) an airflow insert pad 200 arranged under the foam layer 300 and configured to permit a second airflow rate being higher than the first airflow (paragraph 0043, where airflow insert pad 200 is comprised of a spacer fabric that includes an open void volume permitting airflow, and paragraph 0044, where mattress 300, may comprise a memory foam mattress, where an open void permitting air flow would inherently permit more air flow than a conventional memory foam mattress, as the structure of memory foam, would block some airflow, particularly in a closed-cell memory foam but even a mattress comprising open-cell memory foam would obstruct the flow of air to a greater extent than an open void); and an air controller 100 (Figures 1-1B and Figure 5) configured to draw air from the airflow insert pad 200 and supply heated air to the airflow insert pad 200 (see paragraphs 0039 and 0051-0052, and see Figure 5 where the direction of airflow can be configured to draw air out of the mattress system through fans 120 or supply air to the mattress system and further includes a heating unit 150 for supply heated air to the mattress), a housing 400 having a connection-side opening (defined by opening 130 in deck 110, see Figure 1, also see Figure 3b) and an ambient-side opening (defined by the bottom side opening of frame 400, where the opening extends across the width of bed 10 and closed on four sides by walls extending from deck 110, see Figure 3b and paragraph 0045); a reversible fan 120 mounted in the housing 400 (on deck 110, see Figures 1, 1A, 1B, and 3b); a heating element 140 mounted in the housing 400 (paragraph 0052); a control unit 450 (paragraph 0046) configured to control the air controller 100 in a cooling mode in which the reversible fan 120 operates to cause airflow from the connection-side opening 130 to the ambient-side opening (defined by the bottom side opening of frame 400) through the housing 400 (paragraph 0039 and 0042), and further configured to control the air controller 100 in a heating mode in which the heating element 140 is heated and the reversible fan 120 operates to cause air to flow from the ambient-side opening (defined by the bottom side opening of frame 400) to the connection-side opening 130. Rawls-Meehan does not disclose air to flow to the connection side opening, and passing through the heating element.
Sirkis teaches air to flow to the connection side opening 22, and passing through the heating element 42 (Figures 1 and 3 and paragraphs 0040-0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan so the fan causes air to flow to the connection side opening, and passing through the heating element, as taught by Sirkis, because placing the heating element within a conduit allows for the total volume of air that is moved by the fan to be heated (Figure 3). In comparison to Rawls-Meehan, the heating element of Rawls-Meehan is provided to heat air under the bed, such that the air under the bed may be directed through the fans to the top of the mattress to provide warmer air to a user (see Rawls-Meehan, Figures 5A-C and paragraph 0052). However, Rawls-Meehan does not explicitly provide a conduit, and therefore some heated air may not be directed to a user, and instead escape out from under the bed where the heater is placed. A conduit, in the manner of Sirkis, allows for air to be pulled into and then heated, such that relatively no heated air may escape such that less heating energy is wasted (see Sirkis, Figure 3, where air is directed from fan 16 directly to heating elements 40 and 42 and up through the conduit to the bed).
Regarding claim 6, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, further discloses wherein the housing includes a curved conduit between the connection-side opening 22 and the ambient-side opening (defined by where fan 16 pulls air in from, see Sirkis, paragraph 0030), and the heating element 42 is arranged at the curved conduit (see Sirkis, annotated Figure 3, below).

    PNG
    media_image1.png
    402
    537
    media_image1.png
    Greyscale

Regarding claim 7, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 6. Rawls-Meehan, as modified, further discloses wherein the heating element 42 is sized to be smaller than a cross section of the curved conduit (see Sirkis, annotated Figure 3, above).
Regarding claim 8, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1, 6, and 7. Rawls-Meehan, as modified, further discloses wherein the heating element 42 is arranged closer to an outer corner of the curved conduit than an inner corner of the curved conduit (see Sirkis, annotated Figure 3, above).
Regarding claim 9, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, further discloses wherein the reversible fan 16 is arranged at the ambient-side opening of the housing (see Sirkis, annotated Figure 3, above and see Rawls-Meehan, reversible fan 120 and paragraph 0039 and 0042).
Claims 1, 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Shippee (U.S. Patent No. 3,230,556).
Regarding claim 1, Rawls-Meehan discloses a mattress system 10 comprising: a foam layer 300 configured to permit a first airflow rate (Figure 1 and paragraph 0044, where mattress 300 may be a conventional foam mattress or a frame with a plurality of foam cells) an airflow insert pad 200 arranged under the foam layer 300 and configured to permit a second airflow rate being higher than the first airflow (paragraph 0043, where airflow insert pad 200 is comprised of a spacer fabric that includes an open void volume permitting airflow, and paragraph 0044, where mattress 300, may comprise a memory foam mattress, where an open void permitting air flow would inherently permit more air flow than a conventional memory foam mattress, as the structure of memory foam, would block some airflow, particularly in a closed-cell memory foam but even a mattress comprising open-cell memory foam would obstruct the flow of air to a greater extent than an open void); and an air controller 100 (Figures 1-1B and Figure 5) configured to draw air from the airflow insert pad 200 and supply heated air to the airflow insert pad 200 (see paragraphs 0039 and 0051-0052, and see Figure 5 where the direction of airflow can be configured to draw air out of the mattress system through fans 120 or supply air to the mattress system and further includes a heating unit 150 for supply heated air to the mattress), a housing 400 having a connection-side opening (defined by opening 130 in deck 110, see Figure 1, also see Figure 3b) and an ambient-side opening (defined by the bottom side opening of frame 400, where the opening extends across the width of bed 10 and closed on four sides by walls extending from deck 110, see Figure 3b and paragraph 0045); a reversible fan 120 mounted in the housing 400 (on deck 110, see Figures 1, 1A, 1B, and 3b); a heating element 140 mounted in the housing 400 (paragraph 0052); a control unit 450 (paragraph 0046) configured to control the air controller 100 in a cooling mode in which the reversible fan 120 operates to cause airflow from the connection-side opening 130 to the ambient-side opening (defined by the bottom side opening of frame 400) through the housing 400 (paragraph 0039 and 0042), and further configured to control the air controller 100 in a heating mode in which the heating element 140 is heated and the reversible fan 120 operates to cause air to flow from the ambient-side opening (defined by the bottom side opening of frame 400) to the connection-side opening 130. Rawls-Meehan does not disclose air to flow to the connection side opening, and passing through the heating element.
Shippee teaches air to flow from the ambient side opening 78 to the connection side opening 12, and passing through the heating element 92 (Figures 15 and Col. 4, lines 67-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan so the fan causes air to flow to the connection side opening, and passing through the heating element, as taught by Shippee, because placing the heating element within a conduit allows for the total volume of air that is moved by the fan to be able to be heated by directing air towards the heating element 92 (Figure 15). In comparison to Rawls-Meehan, the heating element of Rawls-Meehan is provided to heat air under the bed, such that the air under the bed may be directed through the fans to the top of the mattress to provide warmer air to a user (see Rawls-Meehan, Figures 5A-C and paragraph 0052). However, Rawls-Meehan does not explicitly provide a conduit, and therefore some heated air may not be directed to a user, and instead escape out from under the bed where the heater is placed. A conduit, in the manner of Shippee, allows for air to be pulled into and then heated, such that relatively no or little heated air may escape such that less heating energy is wasted (see Shippee, Figure 15, where air is directed from blower 88 directly to heating elements 92 and up through the conduit to the bed).
Regarding claim 21, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, further discloses wherein the heating element 92 includes a plurality of fins 92 that allow air flow in between the fins to be heated by the heating element 92 (see Shippee, Figure 15), wherein the heating element 92 is mounted 14 in the housing in a location that is at least partially spaced from an inner wall of the housing 14 so as to define a bypass flow path that allows air to flow around the heating element 92 while air simultaneously flows through the heating element when air flows from the ambient-side opening 78 toward the connection-side opening 12 and when air flows from the connection-side opening 12 to the ambient-side opening 78 (see Shippee, annotated Figure 15, below, and see Rawls-Meehan, which discloses reversible fan 120 in Figures 1, 1A, and 1B).

    PNG
    media_image2.png
    275
    476
    media_image2.png
    Greyscale

Regarding claim 25, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 21. Rawls-Meehan, as modified, further discloses wherein the housing 14 includes a curved conduit (defined by the air flow path shown in arrows in Shippee, Figure 15) between the connection-side opening 12 and the ambient-side opening 78, and the heating element 92 is arranged at the curved conduit (see Shippee, Figure 15).
Regarding claim 26, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1, 21, and 25. Rawls-Meehan, as modified, further discloses wherein the heating element 92 is sized to be smaller than a cross section of the curved conduit (defined by the air flow path shown in arrows in Shippee, Figure 15, also see, annotated Figure 15, above where space between the heating element 92 defines bypass flow paths).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Sirkis and further in view of Aramli (U.S. Publication No. 2015/0121621).
Regarding claim 2, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, further discloses a second temperature sensor 160 configured to detect an outlet temperature of air exiting the housing 400 (see Rawls-Meehan, paragraph 0048, where at least one of the sensors 160 may be located at any desired location on the housing 400); wherein the control unit 450 receives signals from the plurality of temperature sensors 160 and controls the heating element 140 based on the signals to achieve a predetermined outlet temperature (see Rawls-Meehan, paragraphs 0048 and 0052).
Rawls-Meehan does not disclose wherein the air controller further includes: a first temperature sensor configured to detect a heating element temperature.
Aramli teaches wherein the air controller 22 further includes: a first temperature sensor 204B configured to detect a heating element 24 temperature (paragraph 0068 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan so the air controller further includes: a first temperature sensor configured to detect a heating element temperature, as taught by Aramli, because the sensor configured to detect a heating element temperature allows for the emergency shut off of the heating element to prevent overheating of the heating element to prevent burns of the bed, bedding, or a user (paragraph 0065).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Sirkis and further in view of Sherman et al. (U.S. Publication No. 11,103,081), hereinafter referred to as Sherman.
Regarding claim 3, Rawls-Meehan discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan further discloses wherein the air controller further includes: a third temperature sensor 160 configured to detect a temperature of the air drawn from the airflow insert pad (see Rawls-Meehan, paragraph 0048, where a sensor 160 may be placed external to insert pad 200 and/or on an intake/exhaust surface of the fan 120, also see Figure 1); wherein the control unit 450 receives signals from the third and additional temperature sensors 160, and controls the reversible fan based on the signals (see Rawls-Meehan, paragraph 0048).
Rawls-Meehan does not explicitly disclose a fourth temperature sensor configured to detect an ambient temperature.
Sherman teaches a fourth temperature sensor 1004 configured to detect an ambient temperature (Col. 18, line 60-Col. 19, line 25, where a sensor 1004, detects an ambient temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, with a fourth temperature sensor configured to detect an ambient temperature, as taught by Sherman, because doing so would allow the control unit to provide feedback to an HVAC system to control the ambient environment to help a user to wake up (Col. 20, lines 3-17).
Regarding claim 4, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, further discloses wherein the control unit 450 is configured to calculate an amount of heat extracted from the airflow insert pad 200 based on the signals (see Rawls-Meehan, paragraph 0048, where the control unit 450 of Rawls-Meehan continually monitors temperature changes via a feedback control loop utilizing one or more temperature sensors, where these changes in temperature would amount to a measurement of heat energy).
Regarding claim 5, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 1. Rawls-Meehan, as modified, does not disclose wherein the air controller further includes: one or more humidity sensors; wherein the control unit receives signals from the humidity sensors and controls the reversible fan and the heating element based on the signals.
Sherman teaches wherein the air controller further includes: one or more humidity sensors 962; wherein the control unit 902 receives signals from the humidity sensors 962 and controls the fan 842and the heating element 822 based on the signals (Figures 10, 12, and 14, Col. 7, lines 36-50 and Col. 17, line 50-Col. 18, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, so the air controller further includes: one or more humidity sensors; wherein the control unit receives signals from the humidity sensors and controls the reversible fan and the heating element based on the signals, as taught by Sherman, because humidity may serve to create an uncomfortable sleeping environment and allowing the air controller to monitor and modify operation in response to additional microclimate variables, such as humidity, would allow for the air controller to detect the humidity independent of the temperature of the mattress and draw air out of the mattress in response to the humidity sensor readings (Col. 6, lines 21-32). 
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Sirkis and further in view of Geisenhainer et al. (European Patent Publication No. EP 3569948 A1), hereinafter referred to as Geisenhainer.
Regarding claim 10, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9. Rawls-Meehan, as modified, does not disclose wherein the housing includes ribs extending from an inner surface of the housing and configured to engage the reversible fan to secure the reversible fan at the ambient-side opening of the housing.
Geisenhainer teaches wherein the housing 2 includes ribs 1, 3, 5 extending from an inner surface of the housing 2 and configured to engage the fan 8 to secure the fan 8 at the opening of the housing 2 (Figure 1 paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, so the housing includes ribs extending from an inner surface of the housing and configured to engage the reversible fan to secure the reversible fan at the ambient-side opening of the housing, as taught by Geisenhainer (where Sirkis is cited for the fan being positioned on the ambient side opening, see discussion of claim 9, above), because the mounting configuration of Geisenhainer, including the ribs and the included foam between the ribs and the fan allows for efficient sound damping of the fan, such that the fan is quieter when operating (paragraphs 0008-0009).
Regarding claim 11, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1, 9, and 10. Rawls-Meehan, as modified, further discloses wherein the air controller (Figure 1) includes a foam material 6 disposed between the ribs 1 and the reversible fan 8 (see Geisenhainer, Figure 1 and paragraph 0021).
Regarding claim 12, Rawls-Meehan, as modified, discloses the subject matter discussed above with regard to claim 1. Rawls-Meehan, as modified, does not disclose wherein the air controller further includes: a first screen arranged at the connection-side opening of the housing; and a second screen arranged at the ambient-side opening of the housing.
Geisenhainer teaches a first screen 12 arranged at the connection-side opening of the housing 2; and a second screen 11 arranged at the ambient-side opening of the housing 2 (Figure 1 and paragraphs 0022 and 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, with a first screen arranged at the connection-side opening of the housing; and a second screen arranged at the ambient-side opening of the housing, as taught by Geisenhainer, because the screens of Geisenhainer increase air pressure buildup within the housing and the volume of air flowing out of the housing (paragraph 0025).
Regarding claim 13, Rawls-Meehan, as modified, discloses the subject matter discussed above with regard to claim 1. Rawls-Meehan, as modified, does not disclose wherein the housing includes opposite spacers extending from an inner surface of the housing and configured to interference-fit the heating element therebetween.
Geisenhainer teaches wherein the housing 2 includes opposite spacers 1, 6, and sealing tape (see paragraph 0011) extending from an inner surface of the housing 2 and configured to interference-fit the heating element 10 therebetween (Figure 1 and paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, so the housing includes opposite spacers extending from an inner surface of the housing and configured to interference-fit the heating element therebetween, as taught by Geisenhainer, because the interference fit of the components of Geisenhainer ensures air flows in a specific path through all components, as all components are sealed along their periphery in the conduit, and each component is able to be removed and replaced manually without tools (paragraph 0011).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Shippee and further in view of Feher (U.S. Publication No. 2006/0137099).
Regarding claim 22, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 21”?. Rawls-Meehan, as modified, does not disclose wherein the air controller includes: a printed circuit board positioned in the housing between the ambient-side opening and the heating element, wherein the reversible fan is positioned in the housing between the ambient- side opening and the heating element, and wherein the printed circuit board is electrically connected to both the reversible fan and the heating element to control operation of the reversible fan and the heating element.
Feher teaches wherein the air controller (Figure 2) includes: a printed circuit board (paragraph 0074) positioned in the housing 21 between the ambient-side opening (defined by where air enters fan 21) and the heating element 30, wherein the fan 21 is positioned in the housing 21 between the ambient-side opening and the heating element 30, and wherein the printed circuit board is electrically connected to both the fan 21 and the heating element 30 to control operation of the fan 21 and the heating element 30 (Figure 2 and paragraph 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, so the air controller includes: a printed circuit board positioned in the housing between the ambient-side opening and the heating element, wherein the reversible fan is positioned in the housing between the ambient- side opening and the heating element, and wherein the printed circuit board is electrically connected to both the reversible fan and the heating element to control operation of the reversible fan and the heating element, as taught by Feher, because the printed circuit board of Feher would allow for user control over heating and ventilation by coordinating the heating elements and power supply to regulate air flow and offer a user more flexibility in choosing settings for the air controller (paragraph 0074).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Shippee and Feher and further in view of Aramli.
Regarding claim 23, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1 and 21. Rawls-Meehan, as modified, further discloses a second temperature sensor 160 configured to detect an outlet temperature of air exiting the housing 400 (see Rawls-Meehan, paragraph 0048, where at least one of the sensors 160 may be located at any desired location on the housing 400); wherein the control unit 450 receives signals from the plurality of temperature sensors 160 and controls the heating element 140 based on the signals to achieve a predetermined outlet temperature (see Rawls-Meehan, paragraphs 0048 and 0052).
Rawls-Meehan does not disclose wherein the air controller further includes: a first temperature sensor configured to detect a heating element temperature.
Aramli teaches wherein the air controller 22 further includes: a first temperature sensor 204B configured to detect a heating element 24 temperature (paragraph 0068 and Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Rawls-Meehan so the air controller further includes: a first temperature sensor configured to detect a heating element temperature, as taught by Aramli, because the sensor configured to detect a heating element temperature allows for the emergency shut off of the heating element to prevent overheating of the heating element to prevent burns of the bed, bedding, or a user (paragraph 0065).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Shippee, Feher, and Aramli and further in view of Sherman.
Regarding claim 24, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 1, 21, and 23. Rawls-Meehan, as modified, does not disclose wherein the air controller further includes: one or more humidity sensors; wherein the control unit receives signals from the humidity sensors and controls the reversible fan and the heating element based on the signals.
Sherman teaches wherein the air controller further includes: one or more humidity sensors 962; wherein the control unit 902 receives signals from the humidity sensors 962 and controls the fan 842and the heating element 822 based on the signals (Figures 10, 12, and 14, Col. 7, lines 36-50 and Col. 17, line 50-Col. 18, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Rawls-Meehan, as modified, so the air controller further includes: one or more humidity sensors; wherein the control unit receives signals from the humidity sensors and controls the reversible fan and the heating element based on the signals, as taught by Sherman, because humidity may serve to create an uncomfortable sleeping environment and allowing the air controller to monitor and modify operation in response to additional microclimate variables, such as humidity, would allow for the air controller to detect the humidity independent of the temperature of the mattress and draw air out of the mattress in response to the humidity sensor readings (Col. 6, lines 21-32). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brykalski (U.S. Publication No. 2008/0148481)
Youngblood (U.S. Publication No. 2021/0219737)
Bahash et al. (U.S. Publication No. 2005/0278863)
DeFranks et al. (U.S. Patent No. 11,134,789)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673